Report to: Avino Silver & Gold Mines Ltd. Technical Report on the Avino Property, Durango, Mexico Document No. 735-1651920100-REP-R0001-03 i Report to: AVINO SILVER & GOLD MINES LTD. TECHNICAL REPORT ON THE AVINO PROPERTY, DURANGO, MEXICO EFFECTIVE DATE: APRIL 11, 2017 Prepared by: Hassan Ghaffari, P.Eng. Michael F. O’Brien, M.Sc., Pr. Sci. Nat., FGSSA, FAusIMM, FSAIMM Sabry Abdel Hafez, Ph.D., P.Eng. Jianhui (John) Huang, Ph.D., P.Eng. HG/vc Suite 1000, 885 Dunsmiur Street, Vancouver, British Columbia V6C 1N5 Phone: 604.408.3788 Fax: 604.684.6241 ii TABLE OF CONTENTS SUMMARY 1-1 INTRODUCTION. 1-1 PROPERTY DESCRIPTION AND LOCATION. 1-1 1.3 GEOLOGY AND MINERALIZATION. 1-3 THE AVINO VEIN. 1-4 1.3.2 THE SAN GONZALO VEIN. 1-4 1.3.3 THE OXIDE TAILINGS. 1-4 1.4 RESOURCE ESTIMATES. 1-5 MINERAL PROCESSING, METALLURGICAL TESTING AND RECOVERY METHODS. 1-7 AVINO VEIN. 1-7 SAN GONZALO VEIN. 1-7 OXIDE TAILINGS. 1-7 1.5.4 SULPHIDE TAILINGS. 1-8 1.6 MINING METHODS. 1-10 1.6.1 AVINO VEIN. 1-10 1.6.2 SAN GONZALO VEIN. 1-10 1.6.3 OXIDE TAILINGS. 1-11 1.7 PROJECT INFRASTRUCTURE. 1-12 1.8 ENVIRONMENTAL. 1-12 1.9 CAPITAL AND OPERATING COSTS. 1-13 1.9.1 CAPITAL COST ESTIMATES. 1-13 OPERATING COST ESTIMATES. 1-14 1.10 ECONOMIC ANALYSIS. 1-16 1.11 RECOMMENDATIONS. 1-17 2.0 INTRODUCTION. 2-1 EFFECTIVE DATES. 2-1 2.2 QUALIFIED PERSONS. 2-1 INFORMATION AND DATA SOURCES. 2-2 UNITS OF MEASUREMENT. 2-3 3.0 RELIANCE ON OTHER EXPERTS. 3-1 4.0 PROPERTY DESCRIPTION AND LOCATION. 4-1 LOCATION. 4-1 4.2 PROPERTY OWNERSHIP. 4-2 4.3 MINERAL CONCESSIONS AND AGREEMENTS. 4-3 iii 5.0 ACCESSIBILITY, CLIMATE, LOCAL RESOURCES, INFRASTRUCTURE AND PHYSIOGRAPHY 5-1 5.1 TOPOGRAPHY, ELEVATION AND VEGETATION. 5-1 5.2 ACCESSIBILITY AND LOCAL RESOURCES. 5-1 5.3 CLIMATE AND LENGTH OF OPERATING SEASON. 5-1 5.4 INFRASTRUCTURE. 5-2 6.0 HISTORY. 6-1 6.1 AVINO MINE, 1555-1968. 6-1 6.1.1 AVINO VEIN SYSTEM DEPOSIT. 6-1 6.2 SAN GONZALO VEIN DEPOSIT. 6-2 7.0 GEOLOGICAL SETTING AND MINERALIZATION. 7-1 7.1 REGIONAL GEOLOGY. 7-1 PROPERTY GEOLOGY AND MINERALIZATION. 7-2 7.2.1 AVINO VEIN. 7-3 7.2.2 SAN GONZALO VEIN. 7-5 7.2.3 OXIDE AND SULPHIDE TAILINGS. 7-5 8.0 DEPOSIT TYPES. 8-1 9.0 EXPLORATION. 9-1 EARLY EXPLORATION (PRIOR TO MINE CLOSURE), 1 9-1 RECENT EXPLORATION, 2 9-2 9.2.1 TAILINGS INVESTIGATIONS (OXIDES), 2 9-2 TAILINGS SAMPLING (SULPHIDES), 2005. 9-4 9.2.3 BULK SAMPLE PROGRAM OF SAN GONZALO VEIN, 2011. 9-4 9.2.4 UNDERGROUND CHANNEL SAMPLING OF SAN GONZALO AND ANGELICA VEINS, 2010-PRESENT. 9-5 10.0 DRILLING. 10-1 10.1 EARLY DRILLING (PRIOR TO MINE CLOSURE), 1 10-1 10.1.1 AVINO VEIN. 10-1 10.1.2 OXIDE TAILINGS, 1 10-1 10.2 RECENT DRILLING (POST-MINE CLOSURE), 2 10-1 AVINO VEIN (INCLUDING ET ZONE) AND NEARBY VEINS. 10-2 10.2.2 SAN GONZALO AND NEARBY VEINS. 10-3 10.2.3 OXIDE TAILINGS. 10-6 10.2.4 SPECIFIC GRAVITY RESULTS. 10-9 11.0 SAMPLE PREPARATION, ANALYSES, AND SECURITY. 11-1 11.1 DRILLING AND TRENCHING OF OXIDE TAILINGS, 1 11-1 11.2 TAILINGS INVESTIGATIONS (TEST PITS IN OXIDE TAILINGS), 2004. 11-1 11.3 DRILLING PROGRAM, SAN GONZALO, 2 11-2 11.4 DRILLING PROGRAMS, ET ZONE OF THE AVINO VEIN, 2 11-3 11.5 UNDERGROUND CHANNEL SAMPLING OF SAN GONZALO VEIN, 2 11-3 11.6 AVINO LABORATORY. 11-4 11.7 SPECIFIC GRAVITY SAMPLES. 11-4 11.7.1 CALIPER VOLUME CALCULATION METHOD. 11-4 11.7.2 WATER DISPLACEMENT METHOD. 11-4 11.8 QP OPINION. 11-5 iv 12.0 DATA VERIFICATION. 12-1 12.1 AVINO AND SAN GONZALO VEIN DRILLHOLE DATABASE VERIFICATION. 12-1 12.1.1 COLLAR AND ASSAY DATA. 12-1 12.1.2 DOWNHOLE SURVEY DATA. 12-2 12.1.3 GEOLOGY DATA AND INTERPRETATION. 12-3 12.1.4 REVIEW OF DRILLHOLE QUALITY ASSURANCE/QUALITY CONTROL SAMPLES. 12-3 BULK DENSITY. 12-7 12.2.1 AVINO AND SAN GONZALO VEIN BULK DENSITY. 12-7 12.3 OXIDE TAILINGS DRILLHOLE DATABASE. 12-8 12.3.1 ASSAY VERIFICATION OF 1990/1 12-8 12.3.2 OXIDE TAILINGS VERIFICATION SAMPLES. 12-9 12.4 SITE VISIT. 12-9 ARANZ CONCLUSIONS AND OPINION. 12-10 12.5.1 AVINO AND SAN GONZALO VEINS. 12-10 12.5.2 OXIDE TAILINGS. 12-11 QP OPINION. 12-11 13.0 MINERAL PROCESSING AND METALLURGICAL TESTING. 13-1 13.1 AVINO VEIN. 13-1 13.2 SAN GONZALO VEIN. 13-2 13.3 TAILINGS MATERIALS. 13-2 13.3.1 SULPHIDE TAILINGS. 13-2 13.3.2 OXIDE TAILINGS. 13-2 13.3.3 RECOMMENDATIONS. 13-21 14.0 MINERAL RESOURCE ESTIMATES. 14-1 14.1 RESOURCE SUMMARY. 14-1 14.2 DATA. 14-3 14.3 AVINO VEIN. 14-3 14.3.1 GEOLOGICAL INTERPRETATION. 14-3 14.3.2 WIREFRAMING. 14-3 14.4 SAN GONZALO VEIN. 14-6 14.4.1 GEOLOGICAL INTERPRETATION. 14-6 14.4.2 WIREFRAMING. 14-6 14.5 OXIDE TAILINGS. 14-9 GEOLOGICAL INTERPRETATION. 14-9 14.5.2 WIREFRAMING. 14-9 14.6 EXPLORATORY DATA ANALYSIS. 14-11 14.6.1 RAW DATA ASSAYS AND STATISTICS. 14-11 14.6.2 OUTLIER MANAGEMENT AND CAPPING STRATEGY. 14-15 14.6.3 DRILLHOLE COMPOSITING. 14-16 v DENSITY. 14-16 14.7.1 DENSITY DATA. 14-16 VARIOGRAPHY AND SPATIAL ANALYSIS. 14-17 14.9 INTERPOLATION PLAN AND KRIGING PARAMETERS. 14-24 14.9.1 AVINO. 14-24 14.9.2 SAN GONZALO. 14-25 14.9.3 OXIDE TAILINGS. 14-25 14.10 RESOURCE BLOCK MODELS. 14-31 14.10.1 BLOCK MODEL CONFIGURATIONS. 14-31 INTERPOLATION. 14-32 14.11 MODEL VALIDATION. 14-32 STATISTICS. 14-32 14.11.2 SECTIONS. 14-33 14.11.3 SWATH PLOTS. 14-37 14.12 MINERAL RESOURCE CLASSIFICATION. 14-49 14.12.1 INTRODUCTION. 14-49 14.13 MINERAL RESOURCE TABULATION. 14-52 14.13.1 CUT-OFFS AND SILVER EQUIVALENT CALCULATIONS. 14-52 14.13.1 GRADE-TONNAGE TABLES. 14-55 14.13.2 GRADE-TONNAGE GRAPHS. 14-58 SULPHIDE TAILINGS. 14-63 15.0 MINERAL RESERVE ESTIMATES. 15-1 16.0 MINING METHODS. 16-1 16.1 AVINO VEIN. 16-1 16.2 SAN GONZALO VEIN. 16-2 16.2.1 BULK SAMPLE PROGRAM 16-3 16.2.2 PRODUCTION. 16-4 16.2.3 MINE DESIGN. 16-4 16.3 OXIDE TAILINGS. 16-5 SCHEDULE. 16-5 16.3.2 EQUIPMENT. 16-5 16.3.3 MODIFYING SITE CONSIDERATIONS. 16-5 16.4 SULPHIDE TAILINGS. 16-6 17.0 RECOVERY METHODS. 17-1 17.1 INTRODUCTION. 17-1 AVINO VEIN. 17-1 17.3 SAN GONZALO VEIN. 17-4 17.4 TAILINGS RESOURCES. 17-4 17.4.1 OXIDE TAILINGS. 17-5 17.5 SULPHIDE TAILINGS. 17-10 vi PROJECT INFRASTRUCTURE. 18-1 18.1 INTRODUCTION. 18-1 18.2 ACCESSIBILITY. 18-1 18.3 POWER. 18-1 18.4 WATER SUPPLY. 18-4 18.5 WATER TREATMENT PLANT. 18-4 19.0 MARKET STUDIES AND CONTRACTS. 19-1 19.1 MINED MATERIAL HAULAGE FROM UNDERGROUND. 19-1 19.2 FLOTATION CONCENTRATES. 19-1 19.3 GOLD-SILVER DORÉ. 19-1 20.0 ENVIRONMENTAL STUDIES, PERMITTING, AND SOCIAL OR COMMUNITY IMPACT. 20-1 20.1 ENVIRONMENTAL STUDIES. 20-1 20.1.1 ENVIRONMENTAL SETTING. 20-1 20.2 ENVIRONMENTAL PERMITTING. 20-3 CURRENT PERMITS FOR THE OXIDE TAILINGS. 20-4 20.2.2 CURRENT PERMITS FOR THE SAN GONZALO MINE (ADJACENT) 20-4 20.2.3 APPLICABLE LEGISLATION. 20-5 20.3 ENVIRONMENTAL MONITORING AND REPORTING. 20-7 20.4 ENVIRONMENTAL MANAGEMENT. 20-7 20.5 WATER MANAGEMENT. 20-7 20.6 SULPHIDE TAILINGS MANAGEMENT. 20-7 20.7 MINE CLOSURE AND RECLAMATION. 20-8 20.8 SOCIO-ECONOMIC AND COMMUNITY CONSIDERATIONS. 20-9 20.8.1 PROJECT LOCATION. 20-9 20.8.2 CONSULTATION WITH COMMUNITIES. 20-9 21.0 CAPITAL AND OPERATING COSTS. 21-1 21.1 CAPITAL COSTS. 21-1 INTRODUCTION. 21-1 21.1.2 BASIS OF ESTIMATE. 21-1 CAPITAL COST SUMMARY. 21-3 21.2 OPERATING COSTS. 21-5 21.2.1 MINING OPERATING COSTS. 21-5 21.2.2 PROCESS OPERATING COST ESTIMATE. 21-6 21.2.3 G&A COST ESTIMATE. 21-8 21.3 AVINO AND SAN GONZALO VEINS. 21-10 21.3.1 CAPITAL COSTS. 21-10 21.3.2 OPERATING COSTS. 21-11 21.4 SULPHIDE TAILINGS. 21-11 vii ECONOMIC ANALYSIS. 22-1 22.1 INTRODUCTION. 22-1 22.2 PRE-TAX MODEL. 22-2 22.2.1 MINE/METAL PRODUCTION IN FINANCIAL MODEL. 22-2 22.2.2 BASIS OF FINANCIAL EVALUATIONS. 22-2 22.3 SUMMARY OF FINANCIAL RESULTS. 22-3 22.4 SENSITIVITY ANALYSIS. 22-4 22.5 POST-TAX ECONOMIC ANALYSIS. 22-6 22.5.1 MEXICAN INCOME TAX REGIME. 22-6 22.5.2 MEXICAN MINING DUTIES REGIME. 22-8 22.5.3 TAXES AND POST-TAX FINANCIAL RESULTS. 22-8 22.6 ROYALTIES. 22-9 22.7 SMELTER TERMS. 22-9 22.8 TRANSPORTATION LOGISTICS. 22-9 22.8.1 INSURANCE. 22-9 23.0 ADJACENT PROPERTIES. 23-1 24.0 OTHER RELEVANT DATA AND INFORMATION. 24-1 25.0 INTERPRETATION AND CONCLUSIONS. 25-1 25.1 GEOLOGY. 25-1 25.2 RESOURCE ESTIMATES. 25-1 25.3 MINERAL PROCESSING. 25-3 25.4 MINING. 25-3 25.5 CAPITAL AND OPERATING COSTS. 25-3 25.5.1 OXIDE TAILINGS. 25-3 25.5.2 AVINO VEIN AND SAN GONZALO VEIN. 25-5 25.5.3 SULPHIDE TAILINGS. 25-5 25.6 ECONOMIC ANALYSIS. 25-5 26.0 RECOMMENDATIONS. 26-1 26.1 INTRODUCTION. 26-1 26.2 GEOLOGY. 26-1 26.2.1 DATABASE MANAGEMENT. 26-1 26.2.2 UNDERGROUND SAMPLING. 26-1 26.2.3 SURVEY DATA. 26-2 26.2.4 SPECIFIC GRAVITY SAMPLING AND ANALYSIS. 26-2 26.2.5 QA/QC SAMPLING. 26-2 26.2.6 SULPHIDE TAILINGS DRILLING. 26-3 26.2.7 DENSITY MEASUREMENTS. 26-3 26.2.8 RESOURCE ESTIMATION. 26-3 26.2.9 STRATEGIC EXPLORATION ASSESSMENT. 26-3 26.3 PROCESS. 26-3 AVINO AND SAN GONZALO VEINS . 26-3 26.3.2 OXIDE AND SULPHIDE TAILINGS. 26-4 26.3.3 REFURBISHED EQUIPMENT. 26-4 26.4 ENVIRONMENTAL. 26-4 MINING. 26-5 26.6 PROJECT DEVELOPMENT. 26-5 26.7 PROJECT SCHEDULE. 26-5 viii REFERENCES 27-1 28.0 CERTIFICATES OF QUALIFIED PERSONS. 28-1 28.1 MICHAEL F. O’BRIEN, P.GEO., M.SC., PR.SCI.NAT., FAUSIMM, FSAIMM 28-1 28.2 HASSAN GHAFFARI, P.ENG. 28-3 28.3 SABRY ABDEL HAFEZ, PH.D., P.ENG. 28-5 28.4 JIANHUI (JOHN) HUANG PH.D., P.ENG. 28-6 APPENDICES Appendix A Legal Title Opinion LIST OF TABLES Table 1.1 Mineral Resources at the Avino Property. 1-6 Table 1.2 Recent Production from the Avino Vein. 1-10 Table 1.3 Recent Production from the San Gonzalo Vein. 1-11 Table 1.4 Mining Production Schedule. 1-12 Table 1.5 Capital Cost Summary. 1-13 Table 1.6 Capital Costs for the Avino Vein (US$) 1-14 Table 1.7 Capital Costs for the San Gonzalo Vein (US$) 1-14 Table 1.8 LOM Unit Operating Cost Estimate Summary. 1-15 Table 1.9 Operating Costs for the Avino Vein (US$) 1-15 Table 1.10 Operating Costs for the San Gonzalo Vein (US$) 1-16 Table 2.1 Summary of QPs. 2-1 Table 4.1 Summary of Property Ownership. 4-3 Table 4.2 Mineral Concessions - Avino Property. 4-4 Table 9.1 Underground Channel Sampling by Level for the Avino and San Gonzalo Underground Mines, since 2013 9-4 Table 10.1 Drillholes Completed from 2007 to 2016 on the San Gonzalo Vein. 10-4 Table 10.2 Drillholes Completed from 2015 and 2016 on the Oxide Tailings. 10-7 Table 10.3 Avino and San Gonzalo Density Data Summary. 10-9 Table 12.1 Number of Records and Discrepancies for the Avino Drillhole Data. 12-1 Table 12.2 Standards Specifications. 12-3 Table 13.1 Cyanidation Test Results. 13-3 Table 13.2 Flotation Test Results. 13-3 Table 13.3 Test Procedures MMI 2003 Test Program 13-5 Table 13.4 Test Procedures - MMI 2004 Test Program 13-6 Table 13.5 Moisture Content of Samples. 13-7 Table 13.6 Head Assays. 13-9 ix Table 13.7 Bulk Density and Specific Gravity. 13-11 Table 13.8 Summary of Results of Gravity Concentration Tests. 13-12 Table 13.9 Summary of Results of Flotation Tests. 13-14 Table 13.10 Summary of Results of PRA Cyanidation Tests. 13-15 Table 13.11 Summary of Cyanidation Test Results Used by the MMI Reports. 13-16 Table 13.12 Summary of Results of Column Leach Tests. 13-17 Table 13.13 Cyanide Leaching Parameters. 13-20 Table 14.1 Avino Mine - Mineral Resources. 14-2 Table 14.2 Metal Grade Statistics for Sampling of the Avino and San Gonzalo Vein Systems. 14-12 Table 14.3 Oxide Tailings Samples by Sampling Campaign. 14-14 Table 14.4 Oxide Tailings Assays by Unit 14-15 Table 14.5 Avino Vein System Density Data Summary. 14-16 Table 14.6 San Gonzalo Vein System Density Data Summary. 14-16 Table 14.7 Avino Vein System: Variogram and Search Parameters. 14-26 Table 14.8 San Gonzalo Vein System: Variogram and Search Parameters. 14-28 Table 14.9 Oxide Tailings Deposit: Variogram and Search Parameters. 14-30 Table 14.10 Estimation Block Model Specifications. 14-31 Table 14.11 Explanation of Table 14-10. 14-31 Table 14.12 Avino Vein: Block Estimates and Composite Sample Grades. 14-32 Table 14.13 San Gonzalo Vein: Block Estimates and Composite Sample Grades. 14-32 Table 14.14 Oxide Tailings: Block Estimates and Composite Sample Grades. 14-33 Table 14.15 Criteria for Classification of Underground Mineral Resources. 14-52 Table 14.16 Silver Equivalent Based Metal Prices and Operational Recovery Parameters. 14-53 Table 14.17 Mineral Statement for the Avino Property. 14-54 Table 14.18 Avino Vein - High Confidence/Measured. 14-55 Table 14.19 Avino Vein - Medium Confidence/Indicated. 14-55 Table 14.20 Avino Vein - Low Confidence/Inferred. 14-56 Table 14.21 San Gonzalo Vein - High Confidence/Measured. 14-56 Table 14.22 San Gonzalo - Medium Confidence/Indicated. 14-57 Table 14.23 San Gonzalo - Low Confidence/Inferred. 14-57 Table 14.24 Oxide Tailings - Medium Confidence/Indicated. 14-58 Table 14.25 Oxide Tailings - Low Confidence/Inferred. 14-58 Table 16.1 Recent Production from the Avino Vein. 16-2 Table 16.2 Recent Production from the San Gonzalo Vein. 16-3 Table 16.3 Mining Production Schedule. 16-5 Table 17.1 Avino Vein Mill Production. 17-2 Table 17.2 San Gonzalo Vein Mill Production. 17-4 Table 17.3 Major Design Criteria. 17-7 Table 20.1 Mammal Species Listed by NOM-059-SEMARNAT-2001 or in CITES within the San Gonzalo Mine. 20-2 Table 20.2 Bird Species Listed by NOM-059-SEMARNAT-2001 or in CITES within the San Gonzalo Mine. 20-2 Table 20.3 Reptile Species Listed by NOM-059-SEMARNAT-2001 or in CITES within the San Gonzalo Mine. 20-3 Table 20.4 Amphibian Species Listed by NOM-059-SEMARNAT-2001 or in CITES within the San Gonzalo Mine. 20-3 Table 21.1 Currency Exchange Rate. 21-2 Table 21.2 Inflation Rates in Mexico. 21-2 Table 21.3 Contingency by Area. 21-3 Table 21.4 Capital Cost Summary. 21-3 Table 21.5 LOM Unit Operating Cost Estimate Summary. 21-5 x Table 21.6 Mining Cost Summary. 21-5 Table 21.7 LOM Process Operating Cost 21-6 Table 21.8 Process Plant Manpower Requirements. 21-7 Table 21.9 Process Power Supply. 21-7 Table 21.10 Process Maintenance Supplies. 21-8 Table 21.11 Plant Operating Supplies. 21-8 Table 21.12 G&A Manpower Requirements. 21-9 Table 21.13 G&A Expenses. 21-9 Table 21.14 Capital Costs for the Avino Vein (US$) 21-10 Table 21.15 Capital Costs for the San Gonzalo Vein (US$) 21-10 Table 21.16 Operating Costs for the Avino Vein (US$) 21-11 Table 21.17 Operating Costs for the San Gonzalo Vein (US$) 21-11 Table 22.1 Metal Production from the Avino Mine Tailings Retreatment 22-2 Table 22.2 Summary of Pre-tax Financial Results. 22-4 Table 22.3 Components of the Various Taxes Applicable. 22-8 Table 22.4 Summary of Post-tax Financial Results. 22-9 Table 25.1 Mineral Resources at the Avino Mine Property. 25-2 Table 25.2 Capital Cost Summary. 25-4 Table 25.3 LOM Unit Operating Cost Estimate Summary. 25-4 LIST OF FIGURES Figure 1.1 General Location of the Property. 1-2 Figure 1.2 Perspective View of the Property Looking North and Showing the Three Deposits. 1-4 Figure 1.3 Simplified Process Flowsheet 1-9 Figure 4.1 General Location of the Property. 4-1 Figure 4.2 Local Property Location. 4-2 Figure 4.3 Map of Avino Property Concessions. 4-5 Figure 6.1 Avino Mine: Vertical Section View Showing Development and Stoping. 6-2 Figure 6.2 San Gonzalo Mine: Vertical Section View Showing Development and Stoping. 6-3 Figure 7.1 General Map of Property Geology. 7-2 Figure 7.2 Orthogonal View of the Oxide Tailings Deposit and Drillholes. 7-6 Figure 9.1 Channel and Drillhole Samples, Colour Coded by Silver Grade, within the Avino System. 9-5 Figure 9.2 Channel Samples, Colour Coded by Silver Grade, within the San Gonzalo Vein System 9-5 Figure 10.1 Drillholes Completed from 2006 to 2016 on the Avino Vein. 10-2 Figure 10.2 Location of Drillholes Completed from 2006 to 2016 on the San Gonzalo Vein. 10-3 Figure 10.3 Location of Drillholes Completed from 2015 to 2016 on the Oxide Tailings. 10-8 Figure 12.1 Standard 1303 - Silver Performance. 12-4 Figure 12.2 Standard 1303 - Gold Performance. 12-5 Figure 12.3 Standard 1305 - Silver Performance. 12-5 Figure 12.4 Standard 1305 - Gold Performance. 12-6 Figure 12.5 Standard 1307 - Silver Performance. 12-6 Figure 12.6 Standard 1307 - Gold Performance. 12-7 Figure 14.1 Oblique View, Looking North, of the Avino Vein System Model 14-4 Figure 14.2 Grade Profiles Across the Avino Vein System Contacts. 14-5 Figure 14.3 Number of Samples per Slice Across the Avino Vein System Contacts. 14-6 xi Figure 14.4 Oblique View, Looking North, of the San Gonzalo Vein System Model 14-7 Figure 14.5 Grade Profiles Across the San Gonzalo Vein System Contacts. 14-8 Figure 14.6 Perspective View of Oxide Tailings Drilling and Silver Assays. 14-9 Figure 14.7 Section View, Looking Northeast, Showing Silver Grades in Oxide Tailings Benches. 14-10 Figure 14.8 Avino Vein: Domain 10 Experimental Silver Variograms. 14-18 Figure 14.9 Avino Vein: Domain 10 Experimental Gold Variograms. 14-19 Figure 14.10 Avino Vein: Domain 10 Experimental Copper Variograms. 14-20 Figure 14.11 San Gonzalo Vein: Domain 10 Experimental Silver Variograms. 14-21 Figure 14.12 San Gonzalo Vein: Domain 10 Experimental Gold Variograms. 14-22 Figure 14.13 Oxide Tailings: Domain 10 Experimental Silver Variograms. 14-23 Figure 14.14 Oxide Tailings: Domain 10 Experimental Silver Variograms. 14-24 Figure 14.15 Avino Vein: Typical Transverse Section, Looking East through Drillhole ET07-10, Showing the Block Model Centroids Colour Coded by Silver Grade. 14-33 Figure 14.16 Avino Vein: Longitudinal Section Showing the Block Model Centroids Colour Coded by Silver Grade. 14-34 Figure 14.17 Avino Vein: Longitudinal Section Showing the Block Model Centroids Colour Coded by Gold Grade. 14-34 Figure 14.18 Avino Vein: Longitudinal Section Showing the Block Model Centroids Colour Coded by Coper Grade. 14-35 Figure 14.19 San Gonzalo Vein: Typical Transverse Section, Looking East Aligned Along Drillhole SG1115 Showing the Block Model Centroids Colour Coded by Silver Grade. 14-36 Figure 14.20 San Gonzalo Vein: Longitudinal Section Showing the Block Model Centroids Colour Coded by Silver Grade. 14-36 Figure 14.21 San Gonzalo Vein: Longitudinal Section Showing the Block Model Centroids Color Coded by Gold Grade. 14-37 Figure 14.22 San Gonzalo Vein: Longitudinal Section Showing the Block Model Centroids Colour Coded by Copper Grade. 14-37 Figure 14.23 Avino Vein, Swathplot for Silver, Eastings. 14-38 Figure 14.24 Avino Vein, Swathplot for Gold Eastings. 14-39 Figure 14.25 Avin Vein, Swathplot for Copper, Eastings. 14-39 Figure 14.26 Avino Vein, Swathplot for Silver, Elevation. 14-40 Figure 14.27 Avino Vein, Swathplot for Gold, Elevation. 14-40 Figure 14.28 Avino Vein, Swathplot for Copper, Elevation. 14-41 Figure 14.29 San Gonzalo Vein, Swathplot for Silver, Eastings. 14-41 Figure 14.30 San Gonzalo Vein, Swathplot for Gold, Eastings. 14-42 Figure 14.31 San Gonzalo Vein, Swathplot for Copper, Eastings. 14-42 Figure 14.32 San Gonzalo Vein, Swathplot for Silver, Elevation. 14-43 Figure 14.33 San Gonzalo Vein, Swathplot for Gold, Elevation. 14-43 Figure 14.34 San Gonzalo Vein, Swathplot for Copper, Elevation. 14-44 Figure 14.35 Oxide Tailings Deposit, Swathplot for Silver, Easting. 14-45 Figure 14.36 Oxide Tailings Deposit, Swathplot for Gold, Easting. 14-46 Figure 14.37 Oxide Tailings Deposit, Swathplot for Silver, Northing. 14-47 Figure 14.38 Oxide Tailings Deposits, Swathplot for Gold, Northing. 14-47 Figure 14.39 Oxide Tailings Deposit, Swathplot for Silver, Elevation. 14-48 Figure 14.40 Oxide Tailings Deposit, Swathplot for Gold, Elevation. 14-48 Figure 14.41 Grade Tonnage Graph of Avino Vein Material at Measured Confidence Level 14-59 Figure 14.42 Grade Tonnage Graph of Avino Vein Material at Indicated Confidence Level 14-59 Figure 14.43 Grade Tonnage Graph of Avino Vein Material at Inferred Confidence Level 14-60 Figure 14.44 Grade Tonnage Graph of San Gonzalo Vein Material at Measured Confidence Level 14-60 xii Figure 14.45 Grade Tonnage Graph of San Gonzalo Vein Material at Indicated Confidence Level 14-61 Figure 14.46 Grade Tonnage Graph of San Gonzalo Vein Material at Inferred Confidence Level 14-61 Figure 14.47 Grade Tonnage Graph of Oxide Tailings Material at Indicated Confidence Level 14-62 Figure 14.48 Grade Tonnage Graph of Oxide Tailings Material at Inferred Confidence Level 14-62 Figure 17.1 Simplified Flowsheet - Avino and San Gonzalo Veins. 17-3 Figure 17.2 Simplified Process Flowsheet 17-6 Figure 18.1 Overall Tailings Heap Leach Facility Layout 18-3 Figure 22.1 Undiscounted Annual and Cumulative Net Cash Flow. 22-3 Figure 22.2 NPV Sensitivity Analysis. 22-5 Figure 22.3 IRR Sensitivity Analysis. 22-5 Figure 22.4 Payback Period Sensitivity Analysis. 22-6 Figure 26.1 Tailings Retreatment Project Suggested High-level Schedule. 26-6 GLOSSARY UNITS OF MEASURE above mean sea level amsl acre ac ampere A annum (year) a billion B billion tonnes Bt billion years ago Ga British thermal unit BTU centimetre cm cubic centimetre cm3 cubic feet per minute cfm cubic feet per second ft3/s cubic foot ft3 cubic inch in3 cubic metre m3 cubic yard yd3 Coefficients of Variation CVs day d days per week d/wk days per year (annum) d/a dead weight tonnes DWT decibel adjusted dBa xiii decibel dB degree ° degrees Celsius °C diameter ø dollar (American) US$ dollar (Canadian) Cdn$ dry metric ton dmt foot ft gallon gal gallons per minute (US) gpm Gigajoule GJ gigapascal GPa gigawatt GW gram g grams per litre g/L grams per tonne g/t greater than > hectare (10,000 m2) ha hertz Hz horsepower hp hour h hours per day h/d hours per week h/wk hours per year h/a inch in kilo (thousand) k kilogram kg kilograms per cubic metre kg/m3 kilograms per hour kg/h kilograms per square metre kg/m2 kilometre km kilometres per hour km/h kilopascal kPa kilotonne kt kilovolt kV kilovolt-ampere kVA kilovolts kV kilowatt kW kilowatt hour kWh kilowatt hours per tonne kWh/t kilowatt hours per year kWh/a less than < litre L litres per minute L/m megabytes per second Mb/s xiv megapascal MPa megavolt-ampere MVA megawatt MW metre m metres above sea level masl metres Baltic sea level mbsl metres per minute m/min metres per second m/s microns µm milligram mg milligrams per litre mg/L millilitre mL millimetre mm million M million bank cubic metres Mbm3 million bank cubic metres per annum Mbm3/a million tonnes Mt minute (plane angle) ' minute (time) min month mo ounce oz pascal Pa centipoise mPa∙s parts per million ppm parts per billion ppb percent % pound(s) lb pounds per square inch psi pounds per square inch (gauge) psig revolutions per minute rpm second (plane angle) " second (time) s short ton (2,000 lb) st short tons per day st/d short tons per year st/y specific gravity SG square centimetre cm2 square foot ft2 square inch in2 square kilometre km2 square metre m2 three-dimensional 3D tonne (1,000 kg) (metric ton) t xv tonnes per day t/d tonnes per hour t/h tonnes per year t/a tonnes seconds per hour metre cubed ts/hm3 volt V week wk weight/weight w/w wet metric ton wmt yard yd ABBREVIATIONS AND ACRONYMS acid-base accounting ABA Aranz Geo Expert Services Aranz atomic absorption AA Avino Silver & Gold Mines Ltd Avino caliper volume CV Canadian Institute of Mining, Metalurgy, and Petroleum CIM Cannon-Hicks & Associates Ltd Cannon-Hicks certified reference material CRM Compañía Minera Mexicana de Avino CMMA Compañía Minera Mexicana de Avino, S.A. de C.V Avino Mexico Convention on International Trade in Endangered Species of Wild Fauna and Flora CITES copper sulphate CuS04 copper Cu dissolved oxygen dO2 east E Electrometals Electrowinning EMEW Elena Toloso Zone ET Zone Environmental Impact Assessment Matter Regulation/Reglamento en Materia de Evaluacion del Impacto Ambiental REIA Environmental Impact Assessment/Evaluación de Impacto Ambiental EIA Environmental Impact Statement/Manifestación de Impacto Ambiental EIS/MIA Environmental Quality Monitoring Program/Programa de Seguimiento de la Calidad Ambiental EQMP Federal Attorney for Environmental Protection/ Procuraduría Federal de Proteccíon al Ambiente PROFEPA general and administrative G&A General Law for the Prevention and Comprehensive Management of Waste/Ley General Para la Prevención y Gestión Integral de Residuos LGPyGIR General Law for the Prevention and Management of Waste/Ley General Para la Prevención y Gestión Integral de los Residuos LGPGIR General Law of Ecological Equilibrium and Environmental Protection/Ley General del Equilibrio Ecológico y la Protección al Ambiente LGEEPA global positioning system GPS gold Au induced polarization IP inductively coupled plasma ICP inductively coupled plasma-method spectroscopy ICP-MS xvi internal rate of return IRR International Organization for Standardization ISO inverse distance squared ID2 kriging neighbourhood analysis KRN lead Pb life-of-mine LOM Minerales de Avino, Sociedad Anonima de Capital Variable Minerales MineStart Management Inc MMI Ministry of Environment and Natural Resources/ Secretaría de Medio Ambiente y Recursos Naturales MENR/SEMARNAT National Instrument 43-101 NI 43-101 nearest neighbour NN net present value NPV net smelter return NSR north N ordinary kriging OK potassium amyl xanthate PAX preliminary economic assessment PEA PricewaterhouseCoopers PwC Process Research Associates Ltd PRA QG Australia (Pty) Ltd QG Consulting Qualified Person QP quality assurance QA quality assurance QA quality control QC quality control QC silver equivalent Ag_Eq silver Ag sodium carbonate Na2CO3 sodium cyanide NaCN south S special mining duty SMD standard reference material SRM tailings storage facility TSF the Avino Mine the Property or the Project TSX Venture Exchange TSXV Universal Transverse Mercator UTM water displacement WD west W zinc Zn xvii 1.0SUMMARY 1.1 INTRODUCTION Avino Silver & Gold Mines Ltd. (Avino) is a Canadian-based mining and exploration company listed on the TSX Venture Exchange (TSXV) and the NYSE-MKT with precious metal properties in Mexico and Canada. The Avino Mine (the Property or the Project), near Durango, Mexico, is Avino’s principal asset. This Preliminary Economic Assessment (PEA) Update Technical Report focuses on the technical and economical assessments of the oxide tailings, including the Mineral Resource estimates on the oxide tailings, as well as the Avino and San Gonzalo veins (QG Australia (Pty) Ltd. (QG Consulting) 2016). Avino holds a 99.67% interest in the Property through its subsidiary companies called Compañía Minera Mexicana de Avino, S.A. de C.V. (CMMA) and Promotora Avino, S.A. de C.V. Avino commenced development, including drilling and bulk sampling, on the San Gonzalo Vein in 2010 and this work is ongoing. This marks the resumption of activity on the Property since 2001, when low metal prices and the closure of a key smelter caused the mine to close after having been in operation continuously for 27 years. Between 1976 and 2001, the mine produced approximately 497 t of silver, 3 t of gold, and 11,000 t of copper (Slim 2005a) as well as an apparently undocumented amount of lead. This PEA update mainly focuses on the recovery of the silver and gold from the oxide tailings. This report includes a summary of material information concerning a PEA conducted on part of the Property by Tetra Tech Canada Inc. (Tetra Tech) (formerly Tetra Tech WEI Inc.) and filed in 2013 and the Mineral Resource estimates from Aranz Geo Expert Services (Aranz) (formerly QG Consulting) (QG Consulting 2016). This PEA update is preliminary in nature and includes Inferred Mineral Resources that are considered too speculative geologically to have the economic considerations applied to them that would enable them to be categorized as Mineral Reserves. Furthermore, there is no certainty that the Mineral Resource estimate will be realized. The majority of the information has been sourced from the data provided by Avino, Avino internal reports, Aranz (QG Consulting 2016), Tetra Tech (2013), Slim (2005d), and Gunning (2009). The majority of the information was provided in English, but some information was written in Spanish and subsequently translated into English. 1.2 PROPERTY DESCRIPTION AND LOCATION The Property is located in Durango State in North Central Mexico, within the Sierra Madre Silver Belt, 82 km northeast of Durango City (Figure 1.1). The current Property is comprised of 23 mineral concessions, totalling 1,103.934 ha. Of these, 22 mineral concessions, totalling 1,005.104 ha, are held by CMMA (Avino’s Mexican subsidiary company), by Promotora Avino SA de CV, and by Susesion de la Sra. Elena del Hoyo Algara de Ysita. Avino Silver & Gold Mines Ltd. 1-1 735-1651920100-REP-R0001-03 Technical Report on the Avino Property, Durango, Mexico Figure 1.1 General Location of the Property Through its subsidiary company, Avino entered into an agreement (the Agreement) on February 18, 2012 with Minerales de Avino, Sociedad Anonima de Capital Variable (Minerales), whereby Minerales has indirectly granted to Avino the exclusive mining and occupation rights to the La Platosa concession. The La Platosa concession covers 98.83ha and hosts the Avino Vein and Elena Toloso Zone (ET Zone). Pursuant to the Agreement, Avino has the exclusive right to explore and mine the concession for an initial period of 15 years, with the option to extend the agreement for another 5 years. In consideration of the grant of these rights, Avino has paid to Minerales the sum of US$250,000 by the issuance of 135,189 common shares of Avino. Avino has also agreed to pay to Minerales a royalty equal to 3.5% of net smelter returns (NSRs), at the commencement of commercial production from the concession. All concessions are current and up to date based on information received. Mineral concessions in Mexico do not include surface rights and Avino has entered into agreements with communal landowners (Ejidos) of San Jose de Avino, Panuco de Coronado and Zaragoza for the temporary occupation and surface rights of the concessions. Avino Silver & Gold Mines Ltd. 1-2 735-1651920100-REP-R0001-03 Technical Report on the Avino Property, Durango, Mexico 1.3 GEOLOGY AND MINERALIZATION The Property is located within the Sierra de Gamon, on the east flank of the Sierra Madre Occidental. The area is a geological window into the Lower Volcanic series and consists of volcanic rocks of mainly Andesitic affiliation with other rock types occurring more sparsely to the north (Slim 2005d). A large monzonitic intrusion is observed in the region in the form of dykes and small stocks, which may be related to the Avino Vein mineralization. A number of younger thin mafic sills are also found in various parts of the region. The Avino concession is situated within a 12 km north-south by 8.5 km caldera, which hosts numerous low sulphidation epithermal veins, breccias, stockwork and silicified zones. These zones grade into a “near porphyry” environment in the general vicinity of the Avino property. The caldera has been uplifted by regional north trending block faulting (a graben structure), exposing a window of andesitic pyroclastic rocks of the lower volcanic sequence which is a favourable host rock. The upper volcanic sequence consists of rhyolite to trachytes with extensive ignimbrite and is intruded by monzonite bodies. The basal andesite-bearing conglomerate and underlying Paleozoic basement sedimentary rocks (consisting of shales, sandstones and conglomerates) have been identified on the Avino concession in the south-central portion of the caldera, covering the Guadalupe, Santiago, San Jorge, the San Gonzalo Trend, Malinche, Porterito and Yolanda areas. A northerly trending felsic dyke, probably a feeder to the upper volcanic sequence, transects the Property and many of the veins. The Aguila Mexicana low temperature vein system, with significant widths but overall low precious metal values, trends north-northwest, similar to the felsic dyke and with similar continuity across the Property. The two structures may occupy deep crustal faults that controlled volcanism and mineralization, with the felsic dyke structure controlling the emplacement of the Avino, Nuestra Senora and El Fuerte-Potosina volcanic centres and the Aguila Mexicana controlling the Cerro San Jose and El Fuerte-Potosina volcanic centres (Paulter 2006). Silver- and gold-bearing veins crosscut the various lithologies and are generally oriented north-northwest to south-southeast (the Avino Vein trend) and northwest to southeast the San Gonzalo trend). In Mexico, these vein deposits may have large lateral extents, but can be limited in the vertical continuity of grades due to the effects of pressure on boiling levels for mineralizing fluids. The rocks have been weathered and leached in the upper sections, as a result of contact with atmospheric waters. The oxide tailings material is derived primarily from these shallow zones, whereas the sulphide tailings are predominantly from material sourced at depth from the underground workings. The valuable minerals found during the period of mining of the oxide zone are reported to be argentite, bromargyrite, chalcopyrite, chalcocite, galena, sphalerite, bornite, native silver and gold, and native copper. Avino Silver & Gold Mines Ltd. 1-3 735-1651920100-REP-R0001-03 Technical Report on the Avino Property, Durango, Mexico Three deposits, the Avino Vein, the San Gonzalo Vein and the oxide tailings deposit, are the subject of Mineral Resource estimates disclosed in this report. Figure 1.2 Perspective View of the Property Looking North and Showing the Three Deposits 1.3.1 THE AVINO VEIN The Avino Vein (see Figure 1.2 for location) has been and continues to be the primary deposit mined on the Property since at least the 19th century. It is 1.6 km long and up to 60 m wide on the surface. The deepest level is at the 1,930 m amsl level (430 m below surface). 1.3.2 THE SAN GONZALO VEIN The San Gonzalo Vein system (see Figure 1.2 for location), including the crosscutting Angelica vein, is located 2 km northeast of the Avino Vein. It constitutes a strongly developed vein system over 25 m across, trending 300 to 325°/80° northeast to 77° south. Banded textures and open-space filling are common and individual veins have an average width of less than 2 m. The vein was mined historically and underground workings extend approximately 1.1 km along strike and to the 1,970 m amsl (300 m below surface). 1.3.3 THE OXIDE TAILINGS The oxide tailings deposit (see Figure 1.2 for location) comprises historic recovery plant residue material that was wasted from processing plants during the earlier period of open pit mining of the Avino Vein. The oxide tailings are partially covered by younger unconsolidated sulphide tailings on the northwest side. Avino Silver & Gold Mines Ltd. 1-4 735-1651920100-REP-R0001-03 Technical Report on the Avino Property, Durango, Mexico 1.4 RESOURCE ESTIMATES The Avino system, San Gonzalo system, and oxide tailings Mineral Resources were modelled and estimated using Datamine™ Studio software version 3.24.25.0. The reported Mineral Resource estimated by Aranz was interpolated using ordinary kriging (OK) and capped grades and inverse distance squared (ID2) and nearest neighbour (NN) for model validation purposes. All three deposits were estimated for silver, gold, copper, lead and zinc. Under current economic and technical conditions gold and silver and copper are recoverable from the Avino system and all three metals are included in the mineral resource and for the silver equivalent (Ag_Eq) calculation for the Avino system. Under current economic and technical conditions only gold and silver are recoverable from the San Gonzalo system and the oxide tailings and consequently only silver and gold are included in the Mineral Resource and for the silver equivalent calculation for the San Gonzalo system and oxide tailings. Cut-off reporting (to consider “eventual prospects for eventual economic extraction”) utilizes an Ag_Eq calculation where the total metal value is converted into an in situ silver resource. For reporting purposes, a base-case Ag_Eq cut-off of 55 g/t is used for the Avino system, an Ag_Eq cut-off of 125 g/t is used for the San Gonzalo system, and an Ag_Eq cut-off of 50 g/t is used for the oxide tailings based on current economic parameters. Table 1.1 is the Mineral Resource statement. Other grade tonnage graphs and tables found in Section 14.0 are intended to show sensitivity of the mineralized material and must not be considered Mineral Resources. It must be noted that no Mineral Resource has been estimated for the sulphide tailings portion of the Property. Avino Silver & Gold Mines Ltd. 1-5 735-1651920100-REP-R0001-03 Technical Report on the Avino Property, Durango, Mexico Table 1.1 Mineral Resources at the Avino Property Resource Category Deposit Cut-off (Ag_Eq g/t) Tonnes (t) Grade Metal Contents Ag_Eq (g/t) Ag (g/t) Au (g/t) Cu (%) Ag (million tr oz) Au (thousand tr oz) Cu (t) Avino Mine: Measured and Indicated Mineral Resources Measured Avino System 55 74 Measured San Gonzalo System 0 Total Measured All Deposits - Indicated Avino System 55 68 Indicated San Gonzalo System 0 Indicated Oxide Tailings 50 98 0 Total Indicated All Deposits - Total Measured and Indicated All Deposits - Avino Mine: Inferred Mineral Resources Inferred Avino System 55 81 Inferred San Gonzalo System 540,0haa00 0 Inferred Oxide Tailings 50 88 0 Total Inferred All Deposits - 98 Notes: Figures may not add to totals shown due to rounding. Mineral Resources that are not Mineral Reserves do not have demonstrated economic viability.
